        1                                                         HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)                    HEARING DATE:      Friday, February 19, 2021
               RICHARD B. KEETON (WSBA #51537)               HEARING TIME:      10:00 a.m. PST
        3      BUSH KORNFELD LLP                             LOCATION:          TELEPHONIC
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7

        8                            UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF WASHINGTON
        9
               In re
       10                                                     No. 20-01808-WLH11
               KING MOUNTAIN TOBACCO
       11      COMPANY, INC.,                                 DEBTOR’S RESPONSE TO UNITED
                                                              STATES’ OPPOSITION TO
       12                                 Debtor.             DISCLOSURE STATEMENT
       13

       14              King Mountain Tobacco Company, Inc. (“Debtor” or “King Mountain”), debtor
       15      and debtor-in-possession herein, files this response (“Response”) to the United States’
       16      Opposition to Debtor’s First Amended Disclosure Statement [ECF No. 189]
       17      (“Objection”). For the reasons stated herein, the Objection should be overruled and the
       18      Disclosure Statement, as amended, should be approved.
       19                                      I.     BACKGROUND
       20              The Debtor filed its original Disclosure Statement and Plan of Reorganization on
       21      December 31, 2020. The Debtor, through counsel, had discussions with various
       22      interested parties, including the United States on behalf of the Department of Treasury,
       23      Alcohol and Tobacco Tax and Trade Bureau (the “TTB”), to proactively address
                                                                                B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                         LAW OFFICES
               DISCLOSURE STATEMENT – Page 1                                        601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11     Doc 192   Filed 02/17/21   Entered 02/17/21 16:53:55      Pg 1 of 12
        1      questions and concerns about the Disclosure Statement. On the afternoon of February
        2      7, 2021, Debtor’s counsel sent the redline drafts to counsel for the objecting parties,
        3      and on February 8, 2021, the Debtor supplemented the record by filing redline draft
        4      versions of a proposed First Amended Disclosure Statement and First Amended Plan of
        5      Reorganization.1 See ECF No. 185.
        6              At the February 9 hearing on approval of the Disclosure Statement, counsel for
        7      the TTB represented that it needed more time to discuss the proposed First Amended
        8      Disclosure Statement with its client. The TTB filed its Objection to the proposed First
        9      Amended Disclosure Statement on February 16, 2021, and the Debtor hereby addresses
       10      each of the concerns raised therein as follows.
       11                                                 II.     RESPONSE
       12              Pursuant to § 1125, the standard for approval of a disclosure statement is whether
       13      it contains “adequate information” regarding a proposed chapter 11 plan. In that
       14      regard, § 1125(a)(1) provides in pertinent part that:
       15              “adequate information” means information of a kind, and in sufficient
                       detail, as far as is reasonably practicable in light of the nature and history
       16
                       of the debtor and the condition of the debtor’s books and records,
       17              including a discussion of the potential material Federal tax consequences
                       of the plan to the debtor, any successor to the debtor, and a hypothetical
       18              investor typical of the holders of claims or interests in the case, that would
                       enable such a hypothetical investor of the relevant class to make an
       19              informed judgment about the plan . . . .
       20

       21
                       1
       22                For the avoidance of doubt, the Debtor has filed only a redline draft version of a proposed First
               Amended Disclosure Statement, and as of the date of this Response, no official amended disclosure statement
               has been filed. For the purpose of this Response, however, the redline draft version of the Disclosure Statement
       23      filed as Exhibit A to ECF No. 185 shall be referred to herein as the First Amended Disclosure Statement.

                                                                                                B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                                         LAW OFFICES
               DISCLOSURE STATEMENT – Page 2                                                        601 Union St., Suite 5000
                                                                                                 Seattle, Washington 98101-2373
                                                                                                    Telephone (206) 292-2110
                                                                                                    Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11        Doc 192      Filed 02/17/21      Entered 02/17/21 16:53:55             Pg 2 of 12
        1      11 U.S.C. § 1125(a)(1). Thus, a disclosure statement must, as a whole, provide
        2      information that is reasonably designed to permit an informed judgment by impaired
        3      creditors or equity or other interest holders entitled to vote on a plan. See In re Cal.
        4      Fidelity, Inc., 198 B.R. 567, 571 (B.A.P. 9th Cir. 1996) (“At a minimum, § 1125(b)
        5      seeks to guarantee that a creditor receives adequate information about the plan before
        6      the creditor is asked for a vote.”); In re Art & Architecture Books of the 21st Century,
        7      No. 2:13-bk-14135-RK, 2016 WL 1118743, at *14 (Bankr. C.D. Cal. Mar. 18, 2016)
        8      (“The primary purpose of a disclosure statement is to give creditors and interest holders
        9      the information they need to decide whether to accept the plan.”) (citing Captain
       10      Blythers, Inc. v. Thompson (In re Captain Blythers, Inc.), 311 B.R. 530, 537 (B.A.P.
       11      9th Cir. 2004)).
       12            In examining the adequacy of the information contained in a disclosure
       13      statement, the court has broad discretion. See Comput. Task Grp., Inc. v. Brotby (In
       14      re Brotby), 303 B.R. 177, 193 (B.A.P. 9th Cir. 2003) (“‘[T]he determination of what is
       15      adequate information . . . is largely within the discretion of the bankruptcy court.’”
       16      (quoting Tex. Extrusion Corp. v. Lockheed Corp. (In re Tex. Extrusion Corp.), 844
       17      F.2d 1142, 1157 (5th Cir. 1988))); Kirk v. Texaco, Inc., 82 B.R. 678, 682 (S.D.N.Y.
       18      1988) (“The legislative history could hardly be more clear in granting broad
       19      discretion to bankruptcy judges under § 1125(a)”); Menard-Sanford v. Mabey (In re
       20      A.H. Robins Co., Inc.), 880 F.2d 694, 696 (4th Cir. 1989); Tex. Extrusion Corp. v.
       21      Lockheed Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988); see
       22      also In re Oxford Homes, Inc., 204 B.R. 264, 269 (Bankr. D. Me. 1997) (Congress
       23      intentionally drew vague contours of what constitutes adequate information so that

                                                                                  B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                           LAW OFFICES
               DISCLOSURE STATEMENT – Page 3                                          601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11       Doc 192   Filed 02/17/21   Entered 02/17/21 16:53:55      Pg 3 of 12
        1      bankruptcy courts may exercise discretion to tailor them to each case’s particular
        2      circumstances); In re Dakota Rail Inc., 104 B.R. 138, 143 (Bankr. D. Minn. 1989) (a
        3      bankruptcy court has “wide discretion to determine . . . whether a disclosure statement
        4      contains adequate information, without burdensome, unnecessary, and cumbersome
        5      detail”).
        6             Accordingly, the determination of whether a disclosure statement contains
        7      adequate information is to be made on a case-by-case basis, focusing on the unique
        8      facts and circumstances of each case. See In re Diversified Inv’rs Fund XVII, 91 B.R.
        9      559, 561 (Bankr. C.D. Cal. 1988) (“According to the legislative history, the parameters
       10      of what constitutes adequate information are intended to be flexible.”); see also In re
       11      PC Liquidation Corp., 383 B.R. 856 at 866 (E.D.N.Y. 2008); In re Tex. Extrusion
       12      Corp., 844 F.2d 1142, 1157 (5th Cir. 1988) (“The determination is largely within the
       13      discretion of the bankruptcy court.”); In re Egan, 33 B.R. 672, 674–75 (Bankr. N.D. Ill.
       14      1983). This discretion provides flexibility and facilitates the effective reorganization of
       15      the different types of chapter 11 debtors by accommodating the varying circumstances
       16      accompanying chapter 11 cases. See H.R. REP. NO. 595, at 408–09, 95th Cong. (1st
       17      Sess. 1977). As the statute provides, the adequacy of the information is measured
       18      against that necessary to a hypothetical “investor typical of holders of claims or
       19      interests of the relevant class” as defined in § 1125(a)(1). The degree of disclosure
       20      necessary in a chapter 11 case should therefore be determined with reference to the
       21      particular needs and sophistication of each class of creditors. Where (as here) there is a
       22      small, sophisticated group of creditors, the need for close judicial scrutiny of the
       23      disclosure statement is minimized. In re Cdeco Maritime Constr., Inc., 101 B.R. 499

                                                                                  B USH K ORNFELD           LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                          LAW OFFICES
               DISCLOSURE STATEMENT – Page 4                                         601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55       Pg 4 of 12
        1      (Bankr. N.D. Ohio 1989) (holding that adequacy of disclosure statement should be
        2      considered in light of a “relatively small and generally sophisticated creditor body.”)
        3            In this case, the Proposed First Amended Disclosure Statement meets the
        4      applicable standards and provides “adequate information” to allow holders of claims in
        5      voting classes to make an informed decision about whether to vote to accept or reject
        6      the Plan. This is especially true, given the relatively few but sophisticated creditors that
        7      have participated in this case.
        8      A.    The First Amended Disclosure Statement provides adequate information
                     about the Debtor’s potential recovery from related entities.
        9

       10            The Debtor’s proposed First Amended Disclosure Statement provides ample

       11      additional information about the business relationships between the Debtor and its

       12      Affiliates. Specifically, in Section III.D., the Debtor has provided detailed explanations

       13      of the how certain debts were incurred by the various Affiliates and recorded as

       14      intercompany transactions, as well as statements regarding the Debtor’s anticipated

       15      future business relationships. Importantly, however, because the Plan is in no way

       16      dependent upon the collection of the Affiliate Receivables, even more information

       17      about each Affiliate’s financial condition does not change a creditor’s ability to

       18      evaluate the Plan’s feasibility.

       19            1.     Repayment of Debt.

       20            First, the TTB objects to the proposed First Amended Disclosure Statement on

       21      the basis that insufficient information is provided about the financial ability of certain

       22      Affiliates to repay their respective Affiliate Receivables. See Objection, at 3–6. As

       23      discussed at the February 9 hearing, the Affiliates are separate, distinct legal entities

                                                                                  B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                           LAW OFFICES
               DISCLOSURE STATEMENT – Page 5                                          601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11     Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55       Pg 5 of 12
        1      (except Wheeler Cattle), and the Debtor cannot compel non-debtor third parties to
        2      produce documents, information, and financial statements absent a court order. As
        3      noted above, evaluation of the Plan’s feasibility is not dependent upon this information.
        4      However, if the TTB or other parties genuinely need information for another purpose,
        5      there are likely means to request it outside of a disclosure statement objection.
        6            Second, the Plan will be revised to require that, ninety days post-confirmation,
        7      Wheeler Cattle will be established as a separate legal entity with its own accounting
        8      system and bank accounts. Current intercompany payables representing debts owed by
        9      Wheeler Cattle will be transferred to the new entity. All expenses and payroll will be
       10      processed through the new entity. Revenue generated by the sale of cattle will be used
       11      to cover expenses and repay King Mountain over a five year period starting January 1,
       12      2022. King Mountain has no plans to conduct business with Wheeler Cattle once the
       13      new legal entity is established. This information will be added to Section III.D.8 of the
       14      Disclosure Statement.
       15            Third, the TTB objects that the Debtor has not provided information about
       16      Wheeler Logging regarding its ability to repay its Affiliate Receivable. The Debtor
       17      has, in fact, provided sufficient information in Section III.D.6 outlining the history and
       18      current business activities of Wheeler Logging. As set forth in the Disclosure
       19      Statement, Wheeler Logging no longer has any significant sources of revenue and,
       20      based on the timber market on the Yakama Nation Reservation, it does not anticipate
       21      this to change in the near future. Further, with respect to avoidance claims against
       22      Wheeler Logging, the Debtor has added information in Section III.A.5 as follows:
       23            Wheeler Logging is an entity wholly owned by Trina Wheeler, who is also
                                                                                 B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                          LAW OFFICES
               DISCLOSURE STATEMENT – Page 6                                         601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55       Pg 6 of 12
        1            the sole owner of the Debtor. Ms. Wheeler is also the sole owner of
                     Wheeler Kountry Korner, which holds a claim against the Debtor totaling
        2
                     $584,136.57. The Debtor made payments to Wheeler Logging totaling
        3            $280,000 during the year prior to the Petition Date for management
                     services, the last of which was made some six months prior to the Petition
        4            Date. There is presumably an issue as to whether the Debtor received
                     “reasonably equivalent value” for purposes of whether some portion of the
        5            payments is avoidable under Bankruptcy Code § 548(a)(1). As a practical
        6            matter, the Debtor understands that Wheeler Logging has little income and
                     no ability to pay any sizable judgment against it. Accordingly, the Debtor
        7            and Ms. Wheeler have agreed that the potential liability of Wheeler
                     Logging will be resolved by way of the setoff of lease payments that
        8            would otherwise be owing to Ms. Wheeler in connection with the New
                     Lease in reduction of the amount owing to Wheeler Kountry Korner, as
        9
                     detailed in Section VII.E.2 of the Plan.
       10
                     Fourth, the TTB asserts that the Debtor has not provided information about
       11
               Mountain Tobacco Distributing’s ability to repay its respective Affiliate Receivable.
       12
               To the contrary, the Debtor has substantially expanded the narrative on Distributing and
       13
               its business model, operations, and relationship to the Debtor, in pertinent part, as
       14
               follows:
       15
                     Distributing was initially contemplated as a break-even company, charging
       16            its customers only the amount it was charged by King Mountain for
                     cigarettes, plus the cost of the cigarette stamp. However, initially King
       17            Mountain charged more to Distributing for its products than the price
                     Distributing would sell King Mountain products to its Washington State
       18
                     distributors and Tribes. This at times would leave Distributing with
       19            insufficient funds to purchase cigarette stamps to affix to cigarettes. In
                     turn, King Mountain, would transfer funds to Distributing to purchase the
       20            required stamps.        Those transfers were recorded as long-term
                     intercompany transactions. To correct this process, in 2016 King
       21
                     Mountain adjusted its prices charged to Distributing so that Distributing
       22            would be at break even and no longer have a loss or negative cash flow.
                     Accordingly, this Affiliate Receivable is ultimately not collectible. King
       23            Mountain could reduce its price to Mountain Tobacco, allowing it to make

                                                                                 B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                          LAW OFFICES
               DISCLOSURE STATEMENT – Page 7                                         601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55       Pg 7 of 12
        1            a profit, and the excess funds could be paid to King Mountain to reduce
                     the long-term receivable. However, this would result in a reduced profit to
        2
                     King Mountain and King Mountain’s net cash flow would be unaffected.
        3            2.     Ongoing Business Relationships.
        4            As stated in the proposed First Amended Disclosure Statement, the Debtor
        5      intends to do business with Wheeler Fuel Distribution, Wheeler Kountry Korner,
        6      Wheeler Smoke N Gas, and Wheeler Pawn Stars for the foreseeable future.
        7      Additionally, as its primary distributor for off-reservation sales, King Mountain intends
        8      to do business with Mountain Tobacco Distributing for the foreseeable future, and the
        9      Debtor will add a statement in Section III.D.1 to that effect.
       10            Regarding Wheeler Rock Products, the Debtor has limited need for gravel and
       11      concrete products, and as such the Debtor intends to do business with Rock Products on
       12      an as-needed basis, with any future transactions between the entities at arms’ length.
       13      The Debtor will add a statement to Section III.D.7 that effect.
       14            As discussed above, the Debtor has no plans to conduct business with Wheeler
       15      Cattle once the new legal entity is established.
       16
               B.    The First Amended Disclosure Statement provides adequate information
       17            about compensation to insiders.

       18            The TTB objects to the Disclosure Statement to the extent it does not identify

       19      compensation for insiders employed or retained by the Debtor. The Debtor asserts this

       20      information has been sufficiently disclosed in Section III.E as follows:

       21            Trina A. Wheeler, the Debtor’s 100% owner, is the Manager and President
                     of the Debtor. Truman J. Thompson, the Chief Executive Officer and
       22
                     Chief Financial Officer, is also the Vice President of the Debtor.
       23            Terryanna Blodgett is the Secretary of the Debtor. Ms. Wheeler and Ms.

                                                                                 B USH K ORNFELD           LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                         LAW OFFICES
               DISCLOSURE STATEMENT – Page 8                                        601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55      Pg 8 of 12
        1            Blodgett do not draw a salary from the Debtor. Mr. Thompson’s current
                     compensation for his full-time employment by the Debtor is $180,000 per
        2
                     year, plus quarterly bonuses of $12,500 awarded at the discretion of the
        3            Debtor’s Manager. Mr. Thompson’s compensation by the Debtor is
                     commensurate with other professionals possessing the education,
        4            experience and knowledge of the regulatory issues unique to the Debtor’s
                     industry, and may be adjusted upward or downward on an annual basis to
        5            reflect cost of living and then current market conditions.
        6      The Debtor believes this disclosure satisfies both § 1125 and the requirements under
        7      § 1129(a)(5)(B).
        8
               C.    The First Amended Disclosure Statement provides adequate information in
        9            the Liquidation Analysis.

       10            The TTB asserts the proposed First Amended Disclosure Statement “does
       11      provide adequate information on the facts and assumptions that form the basis of
       12      Debtor’s estimated liquidation value, that would allow the United States to determine if
       13      it would receive more under a Chapter 7 liquidation than under Debtor’s proposed
       14      Plan.” As discussed at the February 9 hearing, the Debtor has substantially expanded
       15      its liquidation analysis, see Section VII, and has included as Exhibit C to the Disclosure
       16      Statement a descriptive document outlining the Debtor’s assumptions underlying the
       17      projections, see Section III.H and Exhibit C to the proposed First Amended Disclosure
       18      Statement.
       19            1.     Surety Bonds.
       20            The TTB objects to the Disclosure Statement to the extent there is insufficient
       21      information as to whether the Debtor has inquired into the refundable value of the NPM
       22      surety bonds. Objection, at 7. As of the date of this Response, the Debtor has made an
       23      inquiry with its broker regarding whether there’s refundable value if the bonds are

                                                                                B USH K ORNFELD            LLP
               DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                         LAW OFFICES
               DISCLOSURE STATEMENT – Page 9                                        601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55      Pg 9 of 12
        1       cancelled during the coverage period. The Debtor is awaiting a response and will
        2       provide such information to the TTB and any other requesting party when available.
        3       However, this information will not alter the outcome that the Plan satisfies § 1129(a)(7)
        4       nor that there is already more than adequate information by which creditors can make
        5       that determination.
        6             2.     Affiliate Receivables.
        7             The TTB objects to the Disclosure Statement to the extent the liquidation
        8       analysis does not provide adequate information about the scheduled and liquidated
        9       values of the Affiliate Receivables. The TTB is again requesting information that could
       10       only be drawn from financial statements of non-debtor third party entities, over which
       11       the Debtor has no control.
       12             3.     Inventory and Raw Materials.
       13             Finally, the TTB objects to the Debtor’s explanations of liquidation value
       14       regarding its raw tobacco, raw materials, and processed tobacco. Objection, at 8.
       15       Regarding the raw materials, the Debtor’s statement that there is a “very limited market
       16       for raw tobacco” is to mean that the raw products could likely only be sold to another
       17       tobacco product manufacturer, and there are a limited number of tobacco product
       18       manufacturers. Regarding the intellectual property, the Debtor filed copies of its
       19       trademark and copyright licenses with its Schedule A/B. This intellectual property has
       20       not been appraised. The Debtor will not hypothesize on how trademark and copyright
       21       laws affect its intellectual property. The standard for approval of a disclosure statement
       22       is “adequate information,” not “all conceivably possible information.”
       23

                                                                                 B USH K ORNFELD            LLP
                DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                         LAW OFFICES
                DISCLOSURE STATEMENT – Page 10                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192    Filed 02/17/21   Entered 02/17/21 16:53:55      Pg 10 of 12
        1                                      III.   CONCLUSION
        2             WHEREFORE, for the reasons set forth above, the Debtor respectfully requests
        3       the court overrule the United States’ Objection and approve the Debtor’s Disclosure
        4       Statement, as amended.
        5             DATED this 17th day of February, 2021.
        6                                                    BUSH KORNFELD LLP
        7
                                                             By    /s/ James L. Day
        8                                                       James L. Day, WSBA #20474
                                                                Richard B. Keeton, WSBA #51537
        9                                                    Attorneys for the Debtor-in-Possession
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                B USH K ORNFELD           LLP
                DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                       LAW OFFICES
                DISCLOSURE STATEMENT – Page 11                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11    Doc 192   Filed 02/17/21   Entered 02/17/21 16:53:55     Pg 11 of 12
        1                                     CERTIFICATE OF SERVICE
        2              I certify that on February 17, 2021, I caused the foregoing to be electronically
        3       filed with the Clerk of the Court using the CM/ECF System which in turn automatically
        4       generated a Notice of Electronic Filing to all parties in the case who are registered users
        5       of the CM/ECF system in this case. The Notice of Electronic Filing for the foregoing
        6       identifies all recipients.
        7                                                 /s/ Richard B. Keeton
        8
                                                          Richard B. Keeton

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                    B USH K ORNFELD           LLP
                DEBTOR’S RESPONSE TO UNITED STATES’ OPPOSITION TO                           LAW OFFICES
                DISCLOSURE STATEMENT – Page 12                                         601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
eb16rs01zw
             20-01808-WLH11      Doc 192     Filed 02/17/21   Entered 02/17/21 16:53:55     Pg 12 of 12
